


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the “Agreement”) is entered into as of August 8,
2014 by and among Rice Energy Inc., a Delaware corporation (the “Company”),
Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and Kevin S.
Crutchfield (“Mr. Crutchfield”).


RECITALS


WHEREAS, absent a specific waiver, under Delaware law, a corporation’s directors
and officers may not take certain business opportunities from such corporation
that are presented to such directors or officers without first presenting such
opportunities to such corporation;


WHEREAS, Section 122(17) of the Delaware General Corporation Law (the “DGCL”)
allows a corporation to renounce by action of its board of directors any
interest or expectancy of the corporation in, or in being offered an opportunity
to participate in, specified business opportunities or specified classes or
categories of business opportunities that are presented to the corporation or
one or more of its officers, directors or stockholders;


WHEREAS, pursuant to the Stockholders’ Agreement among the Company, Alpha, and
certain of the Company’s other stockholders, dated as of January 29, 2014, Alpha
has the right to designate its Chief Executive Officer or another member of
Alpha’s senior management, with the title of Senior Vice President or greater
(the “Alpha-Appointed Rice Director”), as its representative on the Company’s
board of directors (the “Board”) and pursuant to such right designated Mr.
Crutchfield, Alpha’s Chairman and Chief Executive Officer, as the
Alpha-Appointed Rice Director;


WHEREAS, the Board adopted at its meeting of May 9, 2014 (the “Effective Date”)
the resolutions set forth below (collectively, the “Resolutions”):


“NOW, THEREFORE, BE IT RESOLVED, that the Board hereby approves the waiver of
Mr. Crutchfield’s (or any substitute Alpha-Appointed Rice Director’s (a
“Substitute Designee”) obligation, to the extent it exists, to present business
opportunities to the Company; and


FURTHER RESOLVED, that the Board, on behalf of the Company and its subsidiaries,
renounces any interest or expectancy of the Company and its subsidiaries in, or
in being offered an opportunity to participate in, any business opportunities
that are from time to time presented or were presented prior to the date hereof
to Mr. Crutchfield (or any Substitute Designee), Alpha or any of their
respective affiliates, agents, stockholders, members, partners, directors,
officers, employees or subsidiaries, as applicable, even if the business
opportunity is one that the Company or its subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no such person shall have any duty to communicate or
offer any such business opportunity to the Company or be liable to the Company
or any of its subsidiaries or any stockholder, including for breach of any
fiduciary or other duty, as a director or officer or controlling stockholder or
otherwise, and the Company shall indemnify such person against any claim that
such person is liable to the Company or its stockholders for breach of any
fiduciary duty, by reason of the fact that such person (i) participates in,
pursues or acquires any such business opportunity, (ii) directs any such
business opportunity to another person or (iii) fails to present any such
business opportunity, or information regarding any such business opportunity, to
the Company or its subsidiaries (in the case of Mr. Crutchfield (or any
Substitute Designee), unless such business opportunity is expressly offered to
Mr. Crutchfield (or such Substitute Designee) in writing solely in his capacity
as a director of the Company); it being understood (a) that neither the adoption
of any provision of the Company's Amended and Restated Certificate of
Incorporation, dated as of January 29, 2014 (the “A&R Certificate of
Incorporation”), or the bylaws of the Company, nor the approval of any Board
resolution (including any resolution amending or repealing this Board
resolution), nor, to the fullest extent permitted by Delaware law, any
modification of law, shall eliminate, reduce or otherwise adversely affect any
right or protection of any person granted pursuant hereto existing at, or
arising out of or related to any event, act or omission that occurred prior to,
the time of such amendment, repeal, approval, adoption or modification
(regardless of when any proceeding (or part thereof) relating to such event, act
or omission arises or is first threatened, commenced or completed) and (b) that
the foregoing shall not limit any protections or defenses available to, or
indemnification or advancement rights of, any such person under the A&R
Certificate of Incorporation, the bylaws of the Company or applicable law; and


FURTHER RESOLVED, that the Company shall enter into an agreement with Alpha and
Mr. Crutchfield providing Alpha and Mr. Crutchfield the same rights that would
have been granted to them if the foregoing resolutions had been reflected in the
A&R Certificate of Incorporation;” and


WHEREAS, in compliance with the final Resolution set forth above, the Company,
Alpha and Mr. Crutchfield are entering into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company, Alpha and Mr. Crutchfield do hereby covenant and agree as
follows:


Section 1. Indemnity. From and after the Effective Date the Company shall
indemnify Mr. Crutchfield (or any Substitute Designee), Alpha or any of their
respective affiliates, agents, stockholders, members, partners, directors,
officers, employees or subsidiaries, as applicable (the “Indemnitees”) against
any claim that an Indemnitee is liable to the Company or its stockholders for
breach of any fiduciary duty, by reason of the fact that such person (a)
participates in, pursues or acquires any business opportunity described in the
Resolutions, (b) directs any such business opportunity to another person or (c)
fails to present any business opportunity, or information regarding any such
business opportunity, to the Company or its subsidiaries (in the case of Mr.
Crutchfield (or any Substitute Designee), unless the business opportunity is
expressly offered to Mr. Crutchfield (or such Substitute Designee) in writing
solely in his capacity as a director of the Company).


Section 2. Modification and Amendment; Non-Exclusivity. The Company agrees that
(a) neither the adoption of any provision of the Company’s Amended and Restated
Certificate of Incorporation, dated as of January 29, 2014 (the “A&R Certificate
of Incorporation”), or the bylaws of the Company, nor the approval of any Board
resolution (including any resolution amending or repealing the Resolutions),
nor, to the fullest extent permitted by Delaware law, any modification of law,
shall eliminate, reduce or otherwise adversely affect any right or protection of
any person granted pursuant hereto existing at, or arising out of or related to
any event, act or omission that occurred prior to, the time of such amendment,
repeal, approval, adoption or modification (regardless of when any proceeding
(or part thereof) relating to such event, act or omission arises or is first
threatened, commenced or completed); and (b) nothing in this Agreement shall
limit any protections or defenses available to, or indemnification or
advancement rights of, any Indemnitee under the A&R Certificate of
Incorporation, the bylaws of the Company or applicable law.


Section 3. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable as applied to any circumstance
for any reason whatsoever, (a) the validity, legality and enforceability of such
provisions in any other circumstance and of the remaining provisions of this
Agreement (including, without limitation, each portion of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and (b) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each such portion of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable) shall be construed
so as to permit the Company to protect the Indemnitees from personal liability
in respect of their good faith service to or for the benefit of the Company to
the fullest extent permitted by applicable law.


Section 4. Comparable Rights. The parties hereto acknowledge and agree that it
is their intent that this Agreement provides the Indemnitees with the same
rights that would have been granted to them if the Resolutions had been
reflected in the A&R Certificate of Incorporation.


Section 5. Applicable Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.






By: /s/ Kevin S. Crutchfield    
Name: Kevin S. Crutchfield
                                                                  




ALPHA NATURAL RESOURCES, INC.




By: /s/ Philip J. Cavatoni    
Name: Philip J. Cavatoni
Title: EVP, Chief Strategy Officer and Treasurer


RICE ENERGY INC.




By: /s/ Daniel J. Rice IV    
Name: Daniel J. Rice IV
Title: Chief Executive Officer






